OFFICE OF THE AlTORNEY       GENERAL    OF TEXAS
                           AUSTIN




IionorebleGeorge R. Sheppard .
Comptrollerof ?ubllc moounta
Austin, Texas
Deer Sir:                 OpinionNo. O-3769




en opinion iron   thla deper
IIBr0110ws:
                                          er   rraa   F.   B.


                                       you a ter days
                                    he oorreepondenee~
                                    oe to the gcrylasnt



                        cmket Court Order, whloh would
                       unrenderedesreaaeanta and the
                      o be oolleotebthereon In the
                    eptlng 20$ of the taxas ohsrged
                   1, w6 shall ask that you aonrridsr
                   n the lntormtlon or atatemsats
     &oen in bW. Caudle's letter of Notembe~ 5 and
     advise ua whether or not there ia any remdly other
     than to oolliot b&s taxen as aherged on the tax
     roll, together with the yenelty and intereat due
     thereon, unlvsrsthay go into the Dlatriot CourC
     and have a value pia0tba on eeOh pisoe or propeyay.
     as Uraoted in Artiola 73&5b.”
                                                                   . ,.._ .




Honorable   CpeorgeX. Sheppard, rags 2


          Attaohed to your mquaat   is a latter imm the Gotmty
Attorney oi Franklin  County wbloh oontaina a detaiJ,ed  ro&tal
or the raota pertaining to the reduotion or the baaeaamant of
the Lsme IznprmMmnt Clstrlot Xo. 1 taxea on the unreador&
property for a number or yeers. YOU have 8180 enslose with
your request IJoopy or the order or the Comlsalonera~ Court
of Franklin County rr$uofng  end oormotlag end r~asersalng
all of the property leueted 15 Lotae Imprcmaraent Diatriat Ho. 1
of Tr~nklin Gounty ror tha year8 lY30 to 1940, inolualte.
          This departnent in oplnlon Ho. O-13&2 haa dlaauaaad
lo clstallthe oiroumatanosaunder whioh a aommia8ion8r8’Court
wuld be euthorize.ed to wke a reaeaea&&mt undar the teama ad
proiiaionaor Artiolr7316, 7347 of the Re7iaed Civil Statute8
or Toxba. In the OpiAiOn referred   to w ha16 that an invalid
la ma m6wa,taa  that term ia used and oentaplateb in said AT+
iole 7346, aupra, went M abaemmont sh ieh w8 TOM lb inib ie
bsoauae of non ooxepllanoe ulth stetutoryrw@.ramenta lUFNIUtLtl-
iw the aaaesamrnt or one whioh wa JM~O frautktlently   or aar
in whloh a rundaamnballywrong scheme of aaaeamaaat  WI   aUiijpurd*.
wo doaire ~00quote tither trasloplaion Dia.O-1342 when it ia
saidI
           VMs the opinion or Jude (?-harp,  in Sate
      we. Nallet Land (rCettle Co., 88 3. W, (2) 071,
      w quata aa r011aw*:
           *‘The rule haa been repaatedly    lno ua o ed
      that, in the abaenoe of frmd or ille$slifiyr    thi
      aotion oi a mard or Equaliaatlonupon a paHi-,
      oular amenwent     ia final; an&, furthermore,that
      suoh roluation will not be set lafdo raerelyupao
      a ahowlag that the i?mmeIa in fast lxaasaite.
      fi the Bamd fairly aad honestly endeavors to
      fir a ra3.r and just valuatlm for taxing pumwma,
      a tiatake OLLIts part, unbr auoh o~rotm8tbnoe8,
      la .notsubjeot to review by the Courts. Toter
      85d PeoZftioRailwoy Co. ~a. City of El Paso. (Tes
      sup. ct.1 e5 S. Gs.(2) 245$ Rowland ~8. Cfty of
      Tyler (~Tex.Oom. Ap.) 5 9. W. (2) 7568 I)rusadan
      ~8. Baker:, (Tex. Corn.. Ap.) 229 3. W, 493~ Duck
      78. Reeler, 74 Tex. 268, 11 S. K. 11113 5Rata *a.
      Ohioago, R. R. k D. Railway Co. (Ter. CO& Ap.1
      263 s., PT. 249; Sndap Lake Iran Co. va. %1korie16,
      247 U., E. 330, 38 Sup, Ct. 495, 62 L.ed. 1354.
      Xowevtm, the rule has been daolarod that if a
                                                                 858




     Boerilot Zqualiastioaadopts a method that lu
     lllegf11,erbitrary, or rurrdaslantslly
                                         wrong, the
     desiaion or the B@erd may be attaoked as4 mot
     aside,I
           '
         *Other oaaas use the languega that 'aa II,
    gooeretlrule, the deoiaion or a Board or Equali-
    zetiaa upon a partiouhr ssmQmment, in the ab-
    mme of fraud a- irragulwrlty,i* oaulurr~ite.~
    Port Arthur Inbepandont %hool Dlatrlot VB. Bawr,
    64 6. w. (2) 4l2r NOdsrland In60 ondent sahool
    Distriot re. Cartor, '?JE. W. (2P 935. When ma
    uad the words *final*and *605oIQ8iye'~oaa t&o
    aam thing. The talus or the properBy (18tlxed
    by the Board of Equallaationis me adjudlaata,
    subjeot o&flyto kiag sat aside for l'rau4OP the
    sUoptlon of a SrmdamimtaUy wrong methdl of aa-
    806f2nflnt."
          In vlou of Wte rorogolng 8tatersst of th4 lmw II,
now grooemd to examine the findftqgaot the Ud~elo~~a'
court in ita ordor in whloh it lttompt8 to em001 oo$glnal
laawmmntr aad reas8osa Mu proparby on the unreml~d roll8
$a@&& In L~YW Improvmant     IilstriotNo, 1 of X%mk%in Gounty,
     .
          The orhr of the Court prmiQe6 ona ef   the   man&
for tho rrm8mmmen8 to k 06 f01hfB:
         *At& it appatring to the Gourt that thora
    war adopted a fun&afwntallyWFO~~ amthod of laoaaa-
-able          Claos~ tir%apPaI'd,PaiP b


ad        bo me o? the fastanoaa in wh2ah the Oostrlra ha~a )J&M
that a Ooqxiaelonora*     Court oould cot asldr a ?omar lo mo a ~
arnt on the p;roundsthat bhe sama WPU isvalid. Ifowov.~,wa
think that the order showo et.It8 fsoe thet the CJourtbaaa&
it8     findIng that them waa~*II?uhdaaan%allywre~~.mathM,o?
aaaosments' upon the Zeot t&t the tax ameaaors for the pub
eloren pare had nuda no lnooetig/atIon     Ink, the true ral~a
o? the lards In the Levee L'iatriot,hod not boea upon the
same but hetdmerely oopiml the uaronderad rolls ?or tha pra-
ooadlng yeerraand that the asaaaaur had neror submitted the
unrondax+rdllsta     for the aleven yama to the Ccnmaiaalonorm*
CouH so that It oouU pa08 upon and apgroto the aam. Wa
hare been uaablo to rind any autihortty    holdding that luah
uaxiaalono and irrogularllaIoa   rondoPrd Cho aamrreaMntInvalid
uader the rules already stated Ia this oplalon. Wo proa-
from tha faotm glren thatitho unrondond tax ml1 we8 a~b-
mlttetl    to tho Umumiaaionor#~Go\trt?or oaoh oitha llovoa
yOar8 *miOh     it f10W seeks   to   Z8aB808fd   ati   that   S8ld   W.ndonb
rolLa, to? eaoh o? the eIevon yoara, ware apprtmad, raapoob
lrol;l,by the WvmIsalo~~ra * Court in the mannor mqolmd br
law. In Chs O&U of HaJmoa vs. F)Beta,(Ct. Ulv. Aps.) gg
8. W. &OS, an sttaok was Bade upon an asmaameat vi&em lo
warn8howa that,the Wats o? uarandorod propartTtJwon tot mado
up by the amaamer and %elltwt~d te cha,Comalaaf6~n*    aoar$
tcrrlppeotal but that atmh property wws ahown QI-I
                                                 the ua-
rea4onb tax rolL whIoh was approved by the Q~~&~aloimra'
aourt alttlng oa~a Board o? Equaltaatlon. fn heldiau that
the om.Iaalcman tho per8 or tkr ataamsor anQ oellooter te
8et in the mmixtorindioatoddid riot lmalideto the eaaoamoat
she oourt sallr
               “?Fhamfa*aem ulr00*1Rg the Os;~~rn03to list
       the umandarod property and aubmIt It               to the beard
       for approval betoro plaalae It oJ2tbs              tar rolla,
       we am 6r the opln9on, waa2~t E-W& a                ,lagalright
       aa 6he:te failure to perfom it would               mmber tha
       eaMatlmsnt rold."
Prom what we hare aald It follows tixt It ia auf @nIun the
tindin& jWi 8teS8&, end fo~na by the C~eslo~~~fm' OQWC;,
aa% appearis($in it* order, la no*, on it* faoo a arir’ioiuhir
baa18 upon whioh to render the pzovlow eaae~splaute 3.WalId
aa 8 arsttsr    or law,
           Wo next bcnsider the socon fLn4ing which the Oosrt
reund a8 a beds ror oa~eellliig  the previous 4a404s~~nt4,
rhi4h m4d4   es roiim5r
              7$4t   no assess*6   r4lu4ti6n     of sold unrsnd.r*d
         propsrOy hes been aukinltted       te the OEmrmiaeloners'
         Uourt sitting as a Board of Bqusllsstlfm,which was
         DOt iB W%iPliMOe     With AdiOl4      7m6  Or the R4tl44d




or OOUW~;, mtlaie 7206 or the ROV~H~ civil DMMOB or %x~B,
1925, reqnlns that the Oomiesloners* Court pm8 upan and sp-
pr0re th0 IUWDB~WO~ ttix roil 44 a p6reqoi4itb                                        0r th0 ~4lid-
itr or 4 tCs* letr. i?~~~ver,ircm the last psrt                                       or ths above
ppote4 prcnisfan rrtm amid or&or there is no finding thst the
Barr4 a4 tmt spprins the umenuelv4 tax ml14 r0r the slswsn
nspeotlva   yews uadsr eonsi4erstion nor thst esoh or ssi4 sn-
roadwad   tolls rOr eaah respeatlvs y-ssrbo19 the sifidstit or
the     44~o~aar          4nd   001140ww         or   tsr44     or    Fr44klin~       coa*y    44   r4-
quird       br     low.
                Under tho hol4dtagai Iis- vs. State, suprs,
~4 thak that th02-0is 90 tinding in the caari40h0r4~ a0m
order, on this gound~ whloh we@4 render the pretieus ss~~ss-
mn84 invttua a4 6 884tter or 14~.
           prcm sll that we hsm ssfd, we am or the o Inloo,
ora you ~3% se a4vlsod,   thst the 0r4sr or tie e~maiss10~0~
c6tu-t or menUin    umn8g dsted Ootowr   29, 19&l, pwpopting
to esnool the pmtimm 444ea8mnt on 411 unrsnt%end lsbs in
LOVOO fmptoPemntDistriot Ro. 1 or rmnlur~      Couatf r0r slevsn
pars, be@anla(c with the yeam 1930-1940,    lnelustvs,46ss not
show the proper legs1 bssis to render previous sssesmenbs,
ror said pm      on eai4 property, invslld end thenrere subtoo%
to be oanoolls4 ma rcr44seeood                         In the        maimer attenipts4.

                   Yhis aapartment
                          rulbh in opinion Ioo. *l&62, a oopr
or whleh s.8enolossd, that &tie14 73&I or ths Rstlsod Civil
Pitetutes        or   Tex84,         1925,     only   eubhorie4id        the      Beiwal44i01~~m’
court      to    oomct          or    Mat400     value0       or previous          4444samsat4      in
lnmtrnoea where nuoh ortginel roseaasmnttwere V&d. ?here-
fore, we bsllove,~th4tunder said *fnlonWo. O-U+62 pntl opti-
ion No. O-1342, *pies ot eeoh 0pia:on an~lssad, an4 the rathsr
authoritiesheseifmbare refemrb bo, the @ame r&lee with
  Honerablo George if.Sheppard, Psga 6


   rsforeaoe to what oonstltutes an invtilid  assessment,  under
   the prorl4i.o~ or Article 7350 mpre, would be t!iose sgpli-
,. oable .to artiolea 7316  sn~i ?34$, supra. In other words, the
   Ctmml44ione~r4~ Court, mist rind that the ori(plnal assesamntlr
   are invalid. ror my one or the remsons heralIllrbovogiven be-
   rore said a.44eetniienteoan be osnoellad and the property re-
   a84048ed.

             In our request you have speoliioslly rerarred ~8
  to the prmis fone of Artlale 7345b, of Vernon18 Civil “tetutoa
  of Texacl, end asked our opinion U? 4414 ArtlaTe and the~pro-
  oedure therein authoriscd i6 z-iotthe o 7 remMy whloh Is
  avsll4Uo under the oiraumst8noo4   r0une to exist in Leroe
             District
  Improooment;         X0. I 0r mmklln County.   or oouawe,
  that Alt1ol.eor the statutes oontewlstes tho tixlng or an
  safud~4 vslluo at the tiae a tax lion is foreolos~d    in a Oourt
  oi oompotent jurisblotionror delinquent texos due on proport~.
  Ii suits were riled on 011 the pleoes or property thrt sro
  delincpont,, then, under said statute the Wurt wauld be so-
  thoriro4 ta beer evidsnoe and to m&o a itiding and rkx,rtbo
  8alidg0a vsilus (rB ol'the time or the trial. go,40 lwt klion,
  h-for,     that tho prooeduro 44ttbori404,la Artlelo 7345b, 8upm,
  14 ma sv8114ble romo4y to hewe 413 lnvslld l44044m0nt n4uoo4.
  It ~enl~~prot1dO4 r0r th6 Dist~lot Court, in whlsh 4 suit r0r
  the oeu8otlcm or 40linqu04t tsxes fs pen+ig, to fir sn~44-
  Judged vslus et the time dudgwiib is ronboxed, tar tho pur~,~so
  or l4t4bu4hing    4 bsuls rm  the lotharire6 tar :4410. ~Ii t&4
  444e4sluatr are imsLid,'rar any 09 the re44ona 8lready dls-
  OUBU~,    thm rr believe that ypn 4 propr rindi       by the Corn--
  ti4sion0r4* Oourt prvstmnt to ei6hor &tiOlos 733
  suprs~ then suoh inralld   4e4st34sum~4r4;r be esi~O&    %'&e
  property ruassesaed in the a+er     pforide4 in ssld stetutos.

             wo trust   the   in   this rasnner us hem   fully answered
  your fnqnlrll.

                                                Yeurs very tmlly




  HMeMrmp
  snol.:             Has. O-1462
            op.tnmione
            antiO-1342.